                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

TD HOLDINGS, INC.,

     Plaintiff,

v.                                 Case No. 8:21-cv-159-VMC-AEP

IFG OPPORTUNITY FUND, LLC,

     Defendant.
______________________________/

                             ORDER

     This matter comes before the Court pursuant to Plaintiff

TD Holdings, Inc.’s Motion to Strike Affirmative Defenses

(Doc. # 26), filed on June 10, 2021. Defendant IFG Opportunity

Fund, LLC responded on June 21, 2021. (Doc. # 27). For the

reasons that follow, the Motion is denied.

I.   Background

     This case involves an arbitration before the American

Arbitration Association initiated by Guotao Deng, who is not

a party to this action, against IFG. In the arbitration, Deng

maintains that IFG improperly retained 135,000 shares of

Deng’s TD Holdings common stock, which Deng had transferred

to IFG as collateral for a structured lending transaction

that was never finalized. (Doc. # 4 at 2-4). During that

arbitration, IFG attempted to bring TD Holdings into the



                               1
arbitration as a third-party respondent, arguing that TD

Holdings was responsible for Deng’s alleged termination of

the     agreement       underpinning          the     structured       lending

transaction. (Id. at 4-5). TD Holdings maintains that it

cannot be compelled to arbitrate because it was not a party

to    the   agreement       between    Deng   and   IFG   related      to   the

structured lending transaction. (Id. at 6-7).

       TD Holdings initiated this declaratory judgment action

against IFG on January 21, 2021. (Doc. # 1). It filed an

amended complaint on January 29, 2021, seeking a declaration

that “TD Holdings has no obligation to arbitrate [IFG’s]

claims.” (Doc. # 4 at 9).

       IFG filed its answer and affirmative defenses on March

30,   2021.   (Doc.     #    11).     Subsequently,    IFG     filed   amended

affirmative defenses on May 17, 2021. (Doc. # 23). Now, TD

Holdings seeks to strike these affirmative defenses (Doc. #

26), and IFG has responded. (Doc. # 27). The Motion is ripe

for review.

II.    Legal Standard

       “Affirmative     defenses        are   subject     to    the    general

pleading requirements of Federal Rule of Civil Procedure 8.”

Carrero v. Citimortgage, Inc., No. 8:15-cv-2915-VMC-AAS, 2016

WL 1464108, at *2 (M.D. Fla. Apr. 14, 2016). Rule 8(b)(1)(A)


                                        2
requires that a party “state in short and plain terms its

defenses to each claim asserted against it.” Fed. R. Civ. P.

8(b)(1)(A). “[T]his Court finds persuasive the logic of those

district courts in the Eleventh Circuit that have found that

affirmative     defenses    should    not      be    held   to    the   Twombly

pleading       standard.”    Nobles       v.        Convergent     Healthcare

Recoveries, Inc., No. 8:15-cv-1745-JSM-MAP, 2015 WL 5098877,

at *2 (M.D. Fla. Aug. 31, 2015).

       Affirmative defenses challenged by a motion to strike

are also evaluated under Rule 12(f), which provides that a

“court may strike from a pleading an insufficient defense or

any    redundant,     immaterial,        impertinent,        or    scandalous

matter.” Fed. R. Civ. P. 12(f). Although the Court has broad

discretion in ruling on a motion to strike, such motions are

disfavored     due   to   their   “drastic      nature”      and   are     often

considered “time wasters.” Royal Ins. Co. of Am. v. M/Y

Anastasia, No. 95-cv-30498, 1997 WL 608722, at *3 (N.D. Fla.

Jan. 30, 1997); Molina v. SMI Sec. Mgmt., Inc., No. 11-24245-

CIV,    2013    WL   12092070,     at     *4        (S.D.   Fla.    Mar.    22,

2013)(“Motions to strike . . . are disfavored by courts.”).

       Thus, “[a]n affirmative defense will only be stricken .

. . if the defense is ‘insufficient as a matter of law.’”

Microsoft Corp. v. Jesse’s Computs. & Repair, Inc., 211 F.R.D.


                                     3
681, 683 (M.D. Fla. 2002)(citation omitted). An affirmative

“defense is insufficient as a matter of law only if: (1) on

the face of the pleadings, it is patently frivolous, or (2)

it is clearly invalid as a matter of law.” Id. “To the extent

that a defense puts into issue relevant and substantial legal

and factual questions, it is ‘sufficient’ and may survive a

motion to strike, particularly when there is no showing of

prejudice to the movant.” Reyher v. Trans World Airlines,

Inc.,   881    F.    Supp.        574,    576   (M.D.   Fla.    1995)(citation

omitted).

III. Analysis

      TD Holdings seeks to strike all four of IFG’s amended

affirmative defenses. (Doc. # 26).

      A.      Affirmative Defenses 1 and 4

      In   the      first    affirmative        defense,      IFG    asserts   the

defense of “agency,” arguing that Deng signed the agreements

at issue in the arbitration while serving as agent for TD

Holdings. (Doc. # 23 at 7-8). In the fourth affirmative

defense,      IFG    alleges        in    relevant      part:       “TD   Holdings

fraudulently misrepresented to IFG that [] Deng, rather than

TD   Holdings,      was     the    real    signatory     to    the    Transaction

Agreement.” (Id. at 10).




                                           4
         “There is nothing in the language of [Federal Rule of

Civil Procedure] 9(b) which would exempt affirmative defenses

from the particularity requirement.” Chetu, Inc. v. Salihu,

No. 09-60588-CIV, 2009 WL 3448205, at *4 (S.D. Fla. Oct. 26,

2009). “Rule 9(b) provides that ‘[i]n alleging fraud or

mistake,      a    party     must      state     with    particularity         the

circumstances constituting fraud or mistake.’” Id. (quoting

Fed. R. Civ. P. 9(b)). “Rule 9(b) requires the Defendant to

include     the    who,     what,    when,     where    and   how:    the   first

paragraph of any newspaper story.” Walker v. Credit Control

Servs., Inc., No. 8:15-cv-1114-EAK-TGW, 2015 WL 4571158, at

*2 (M.D. Fla. July 28, 2015)(citation and internal quotation

marks omitted). Here, the parties agree that Rule 9(b) applies

to affirmative defenses that sound in fraud. TD Holdings

argues that both the first and fourth affirmative defenses

fail to satisfy Rule 9(b). (Doc. # 26 at 5-9).

         Regarding    the    first     affirmative      defense,      the   Court

agrees with TD Holdings that this defense does not appear to

sound in fraud. (Doc. # 27 at 5-6). Thus, Rule 9(b) does not

apply. And this affirmative defense easily satisfies the

basic pleading standard under Rule 8 and is not insufficient

as   a    matter     of   law.   See   Bridas     S.A.P.I.C.     v.    Gov’t    of

Turkmenistan, 345 F.3d 347, 356 (5th Cir. 2003)(recognizing


                                         5
agency as a viable theory “for binding a nonsignatory to an

arbitration agreement”).

        Even if the first affirmative defense sounds in fraud,

the first affirmative defense is pled with particularity.

That is, the first affirmative defense sufficiently pleads

the circumstances of Deng allegedly serving as an agent of TD

Holdings       during     the    negotiation     and    execution    of   the

arbitration agreement. (Doc. # 23 at 7-8). The Court will not

strike the first affirmative defense.

        The fourth affirmative defense does sound in fraud and,

thus,       Rule   9(b)   applies.     But   this      affirmative   defense

satisfies Rule 9(b) as the circumstances of the fraud are

alleged with particularity. (Id. at 10-12). The time involved

is    the    period     during   the   signing    and    execution   of   the

transaction agreement. Regarding the manner and substance of

the    fraudulent       misrepresentation,       the    fourth   affirmative

defense states: “Although the contract bears a signature

‘Guotao Deng,’ Mr. Deng never duly owned the shares that

supposedly ‘he’ pledged as collateral, and no evidence exists

that he actually sought any loan or sent any signed contract

through to IFG.” (Id. at 11). In support of this allegation,

IFG alleges that emails supposedly sent by Deng were actually

authored by a TD Holdings employee from a TD Holdings email


                                       6
address and that Deng “was otherwise entirely absent from the

transaction.” (Id.). Given these detailed allegations, the

Court declines to strike the fourth affirmative defense.

      B.      Affirmative Defenses 2 and 3

      In the second affirmative defense for “direct benefits

estoppel,” IFG asserts in relevant part: “TD Holdings is

estopped from denying the arbitration agreement because it

was the real beneficiary under the Transaction Agreement; not

only of the loan proceeds but also of the arbitration clause

to   bring    a   claim    against   IFG.”   (Id.   at   8).   The   third

affirmative defense for “assumption” states in part that “TD

Holdings is bound to the Transaction Documents and the duty

to arbitrate as its conduct indicates that it assumed the

obligation to arbitrate.” (Id. at 9).

      TD     Holdings     argues   these   affirmative    defenses    are

insufficiently pled under Rule 8. (Doc. # 26 at 3, 9-15).

Regarding the second affirmative defense, TD Holdings argues

that IFG has “fail[ed] to allege the elements of the defense”

of direct benefits estoppel because there are no allegations

that TD Holdings “actually benefitted from the contract.”

(Id. at 10-11).

      “Ordinary principles of contract and agency law may be

called upon to bind a nonsignatory to an agreement whose terms


                                     7
have not clearly done so.” Bridas S.A.P.I.C., 345 F.3d at

356. “Direct benefits estoppel applies when a nonsignatory

‘knowingly exploits the agreement containing the arbitration

clause.’” Id. at 361–62 (citation omitted). “Direct-benefit

estoppel ‘involve[s] non-signatories who, during the life of

the contract, have embraced the contract despite their non-

signatory status but then, during litigation, attempt to

repudiate the arbitration clause in the contract.’” Hellenic

Inv. Fund, Inc. v. Det Norske Veritas, 464 F.3d 514, 517–18

(5th Cir. 2006)(citation omitted).

     Here, the second affirmative defense alleges that the

“[l]oan proceeds were for the benefit of TD Holdings” and

that TD Holdings “took the benefits of [] said contract.”

(Doc. # 23 at 8-9). While TD Holdings argues that IFG will

not factually be able to establish this defense, the Court

finds that IFG has sufficiently pled its estoppel defense. TD

Holdings has been properly put on notice of the defense and

a motion to strike is not the proper vehicle to litigate the

merits of this defense. Thus, this affirmative defense is not

insufficient as a matter of law. The Motion is denied as to

the second affirmative defense.

     Regarding the third affirmative defense, TD Holdings

argues that IFG fails to plead the elements of the assumption


                             8
defense because IFG “has not alleged any facts showing that

TD Holdings waived its objections to jurisdiction [in the

arbitral forum] by participating until the eleventh hour.”

(Doc. # 26 at 13).

       The Court disagrees. The third affirmative defense puts

TD Holdings on notice that assumption is an issue IFG will

likely raise and the factual basis IFG will rely on in doing

so.    IFG   has    alleged    the     acts   by   which   TD     Holdings   has

supposedly assumed the duty to arbitrate, including providing

Deng counsel, “instructing” that counsel in how to proceed,

and otherwise controlling the arbitration. (Doc. # 23 at 10).

That is enough to satisfy the basic pleading standards of

Rule 8. And, again, the stricter Twombly pleading standard

does not apply. Nobles, 2015 WL 5098877, at *2.

       Nor   has    TD   Holdings      established      that    an   assumption

defense is insufficient as a matter of law. See Reyher, 881

F. Supp. at 576 (“To the extent that a defense puts into issue

relevant and substantial legal and factual questions, it is

‘sufficient’ and may survive a motion to strike, particularly

when    there      is   no   showing    of    prejudice    to   the   movant.”

(citation       omitted)).       Indeed,       courts      have      recognized

assumption as a viable theory “for binding a nonsignatory to




                                         9
an arbitration agreement.” Bridas S.A.P.I.C., 345 F.3d at

356.

       Thus, the Court will not strike either the second or

third affirmative defenses.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

       Plaintiff   TD   Holdings,    Inc.’s   Motion   to   Strike

Affirmative Defenses (Doc. # 26) is DENIED.

       DONE and ORDERED in Chambers in Tampa, Florida, this

12th day of July, 2021.




                                10
